Exhibit 10.5

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

UNDER THE WENDY’S COMPANY

2020 OMNIBUS AWARD PLAN

THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”),
made as of ____________, 20__, by and between The Wendy’s Company (the
“Company”) and _______________ (the “Award Recipient”):

WHEREAS, the Company maintains The Wendy’s Company 2020 Omnibus Award Plan (the
“Plan”) under which the Compensation Committee of the Company’s Board of
Directors or a subcommittee thereof (the “Committee”) may, among other things,
award shares of the Company’s Common Stock, par value $0.10 per share (the
“Common Stock”), to such eligible persons under the Plan as the Committee may
determine, subject to terms, conditions or restrictions as it may deem
appropriate; and

WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
a restricted stock award conditioned upon the execution by the Company and the
Award Recipient of a Restricted Stock Award Agreement setting forth all the
terms and conditions applicable to such award in accordance with Delaware law.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereby agree as follows:

1.    Defined Terms. Except as otherwise specifically provided herein,
capitalized terms used herein shall have the meanings attributed thereto in the
Plan.

2.    Award of Restricted Shares. Subject to the terms of the Plan and this
Agreement, the Committee hereby awards to the Award Recipient a restricted stock
award (the “Restricted Stock Award”) on __________, 20__ (the “Award Date”)
covering _______________ shares of Common Stock (the “Restricted Shares”).

3.    Vesting. Subject to the Award Recipient’s continued service on the Board,
the Restricted Shares shall vest and become nonforfeitable on the earlier of
(a) the first anniversary of the Award Date or (b) the date of the Company’s
20__ annual meeting of stockholders (the “Vesting Date”).

4.    Stock Certificates. The Restricted Shares shall be issued by the Company
and shall be registered in the Award Recipient’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee (including by means of
segregated accounts on the books of the Company’s transfer agent) at all times
prior to the Vesting Date. As a condition to the receipt of this Restricted
Stock Award, the Award Recipient shall at the request of the Company deliver to
the Company one or more stock powers, duly endorsed in blank, relating to the
Restricted Shares.

5.    Transferability; Rights as a Stockholder. Prior to the vesting of a
Restricted Share:

(a)    Such Restricted Share and the rights to dividends and interest provided
under this Agreement shall not be transferable by the Award Recipient by means
of sale, assignment, exchange, pledge or otherwise; provided, however, that the
Award Recipient shall have the right to tender the Restricted Share for sale or
exchange with the Company’s written consent in the event of any tender offer
within the meaning of Section 14(d) of the Exchange Act; and



--------------------------------------------------------------------------------

(b)    Unless and until such Restricted Share is forfeited pursuant to Section 6
of this Agreement, the Award Recipient shall be entitled to all rights of a
stockholder of the Company, including the right to vote the Restricted Share;
provided that (i) non-cash dividends and distributions in respect of such
Restricted Share shall be held by the Company in escrow and paid to the Award
Recipient if and when the Restricted Share vests (and forfeited back to the
Company if the Restricted Share does not vest) and (ii) cash dividends paid in
respect of such Restricted Share shall be withheld by the Company and credited
to an account on the books of the Company and paid to the Award Recipient if and
when the Restricted Share vests (and forfeited back to the Company if the
Restricted Share does not vest).

6.    Award Recipient’s Death or Disability. If the Award Recipient’s service on
the Board terminates on account of the Award Recipient’s death or Disability,
the Restricted Stock Award, to the extent not already vested, shall immediately
vest. Upon termination of the Award Recipient’s service on the Board for any
other reason, the Restricted Stock Award, to the extent not already vested,
shall be forfeited, unless otherwise determined by the Committee in its sole
discretion.

7.    Beneficiary. The Award Recipient may designate one or more beneficiaries
to receive the stock certificates representing those Restricted Shares that
become vested and nonforfeitable upon the Award Recipient’s death. The Award
Recipient has the right to change such beneficiary designation at will.

8.    Effect of Change in Control. Upon the occurrence of a Change in Control,
any unvested Restricted Shares shall be deemed to have become vested and
nonforfeitable as of immediately prior to the Change in Control.

9.    Section 83(b) Election. The Award Recipient may make an election pursuant
to Section 83(b) of the Code in respect of the Restricted Shares. The Award
Recipient shall be solely responsible for properly and timely completing and
filing any such election. The Award Recipient shall notify the Company of any
such election by providing the Company with a copy of such election within 10
days of filing the election with the Internal Revenue Service.

10.    Impact on Other Benefits. The value of the Restricted Stock Award (either
on the Award Date or at the time the Restricted Shares become vested and
nonforfeitable) shall not be includable as compensation or earnings for purposes
of any benefit or incentive plan offered by the Company or any of its
Subsidiaries.

11.    Administration. The Committee shall have full authority and discretion
(subject only to the express provisions of the Plan) to decide all matters
relating to the administration and interpretation of this Agreement. All such
Committee determinations shall be final, conclusive and binding upon the
Company, the Award Recipient and any and all interested parties.

12.    Funding. Dividends and distributions with respect to Restricted Shares,
and interest credited thereon, payable under Section 5 of this Agreement to any
person shall be paid directly by the Company. The Company shall not be required
to fund or otherwise segregate assets to be used for payment of these amounts
under the Plan, and all obligations of the Company with respect to such amounts
under the Plan shall remain subject to the claims of its general creditors.

 

2



--------------------------------------------------------------------------------

13.    Right to Continued Service as a Director. Nothing in the Plan or this
Agreement shall confer on an Award Recipient any right to continue as a member
of the Board.

14.    Bound by Plan. This Agreement shall be subject to the terms and
conditions of the Plan.

15.    Force and Effect. The various provisions of this Agreement are severable
in their entirety. Any determination of invalidity or unenforceability of any on
provision shall have no effect on the continuing force and effect of the
remaining provisions.

16.    Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to its conflict of laws principles.

17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Furthermore, delivery of a copy of a
counterpart signature by facsimile or electronic transmission shall constitute a
valid and binding execution and delivery of this Agreement, and such copy shall
constitute an enforceable original document.

18.    Electronic Signature. This Agreement may be executed and exchanged by
facsimile or electronic mail transmission and the facsimile or electronic mail
copies of each party’s respective signature will be binding as if the same were
an original signature. This Agreement may also be executed through the use of
electronic signature, which each party acknowledges is a lawful means of
obtaining signatures in the United States. Each party agrees that its electronic
signature is the legal equivalent of its manual signature on this Agreement.
Each party further agrees that its use of a key pad, mouse or other device to
select an item, button, icon or similar act/action, regarding any agreement,
acknowledgement, consent terms, disclosures or conditions constitutes its
signature, acceptance and agreement as if actually signed by such party in
writing.

19.    Data Privacy. The Award Recipient agrees and acknowledges that by
accepting the Restricted Stock Award, the Award Recipient (a) consents to the
collection, use and transfer, in electronic or other form, of any of the Award
Recipient’s personal data that is necessary or appropriate to facilitate the
implementation, administration and management of the Restricted Stock Award,
this Agreement and the Plan, (b) understands that the Company may, for purposes
of implementing, administering and managing the Plan, hold certain personal
information about the Award Recipient, including, without limitation, the Award
Recipient’s name, home address, telephone number, date of birth, social security
number or other identification number, salary, nationality, job title, and
details of all awards or entitlements to awards granted to the Award Recipient
under the Plan or otherwise (“Personal Data”), (c) understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including any broker with whom the
shares of Common Stock issued upon vesting or settlement of the Restricted Stock
Award may be deposited, and that these recipients may be located in the United
States or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the United States, (d) waives any data privacy
rights the Award Recipient may have with respect to Personal Data, and
(e) authorizes the Company, its Affiliates

 

3



--------------------------------------------------------------------------------

and its agents, to store and transmit such Personal Data and related information
in electronic form. The Award Recipient understands that the Award Recipient is
providing consent under this Section 19 on a purely voluntary basis. If the
Award Recipient does not consent, or if the Award Recipient later seeks to
revoke consent, the Award Recipient’s service with the Company will not be
affected; the only consequence of the Award Recipient’s refusing or withdrawing
consent is that the Company would not be able to grant the Restricted Stock
Award or other awards to the Award Recipient or implement, administer or
maintain such awards.

20.    Successors. This Agreement shall be binding and inure to the benefit of
the successors, assigns and heirs of the respective parties.

21.    Notice. Unless waived by the Company, any notice to the Company required
under or relating to this Agreement shall be in writing and addressed to The
Wendy’s Company, One Dave Thomas Boulevard, Dublin, Ohio 43017, Attention:
Corporate Secretary, or any other address designated by the Company in a written
notice to the Award Recipient.

22.    Entire Agreement. This Agreement contains the entire understanding of the
parties, and this Agreement shall not be modified or amended except in writing
and duly executed by the parties. No waiver by either party of any default under
this Agreement shall be deemed a waiver of any later default.

23.    Section 409A. The Restricted Shares evidenced by this Agreement are
intended to be exempt from Section 409A of the Code as short-term deferrals.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Award Recipient and the Company, by a duly authorized
officer thereof, have each caused this Non-Employee Director Restricted Stock
Award Agreement to be executed as of the date hereof.

 

THE WENDY’S COMPANY

By:    

Name:     Title:    

AWARD RECIPIENT:

 

By:    

Name:    

 

5